DECISION OF DISMISSAL
This matter is before the court on Defendant's request, contained in its Answer, that the court dismiss Plaintiff's appeal as untimely under ORS 305.280(2).1
A review of Plaintiff's materials shows that Defendant issued a Notice of Refund Denial May 27, 2009. Plaintiff's Complaint was "filed" with the court August 28, 2009, but postmarked one day earlier, on August 27, 2009.
ORS 305.280(2) provides in relevant part:
  "An appeal * * * from any notice of assessment or refund denial issued by the Department of Revenue * * * shall be filed within 90 days after the date of the notice."
The statutory 90-day period in this case (gauged from the postmark date) was August 25, 2009. Plaintiff missed that deadline by two days. This court is not aware of any circumstances that extend the 90-day statutory limit. Accordingly, Defendant's dismissal request is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's request for dismissal is granted; the Complaint is dismissed.
Dated this ___ day of December 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on December 18,2009. The Court filed and entered this document on December 18, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2007. *Page 1